Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/30/2020. It is noted, however, that the Office has not been able to retrieve, under the priority document exchange program, the certified copy of foreign application CN202010620855 (see communication mailed on 11/30/2021), and applicant has not filed a certified copy of the CN202010620855 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2020/0381458).

Regarding claim 1, Yang discloses a demultiplexer circuit (see 11 in Fig. 7; para[0026]), comprising a plurality of demultiplexers each comprising at least two switching transistor groups (para[0026]; para[0029]-para[0030]; see ),
wherein each of the at least two switching transistor groups comprises at least two switching transistors (para[0026]; para[0029]-para[0030]; para[0056]; see Figs. 3-6 and 8-12; “each of the switch devices includes at least one thin film transistor” (TFT), which include two or more transistors; “this embodiment of the present disclosure may use a connection manner of connecting a plurality of thin film transistors in parallel, to form the switch device”; “A parallel structure of a plurality of thin film transistors is shown in FIG. 3”), sources of the at least two switching transistors in a same switching transistor group are electrically connected to each other to form a common source (see the sources S in each of the switch devices (110/111/112) connected to form a common source S as shown in Figs. 3-6 and 8-12), and drains of the at least two switching transistors in the same switching transistor group are electrically connected to each other to form a common drain (see the drains D in each of the switch devices (110/111/112) connected to form a common drain D as shown in Figs. 3-6 and 8-12); 
wherein each of the at least two switching transistor groups comprises one input end, one output end and at least two control ends (see each of the switch devices (110/111/112) comprising one input end I (connected to a ); wherein the input ends of the at least two switching transistor groups in a same demultiplexer are electrically connected to each other (see input ends of switch devices (110/111/112) in a same demultiplexer are electrically connected to each other, as shown in Figs. 4-12); and 
wherein in the same switching transistor group, the common source is electrically connected to the input end (see the common source S in each of the switch devices (110/111/112) is connected to input end I (connected to a connection line 12), as shown in Figs. 3-6 and 8-12), the common drain is electrically connected to the output end (see the common drain D in each of the switch devices (110/111/112) is connected to output end O (connected to a data signal line 13), as shown in Figs. 3-6 and 8-12), and the at least two control ends are electrically connected to gates of the at least two switching transistors in a one- to-one correspondence (see gates of the plurality of TFTs (claimed control ends) connected to each of the TFTs, as shown in Figs. 3-6 and 8-12, based on the broadest reasonable interpretation of the claimed limitations).

claim 2, Yang discloses all the claim limitations as applied above (see claim 1). In addition, Yang discloses each of the at least two switching transistor groups comprises one first switching transistor and one first control end (see each switch device (110/111/112) comprises at least one TFT and clock signal end C, as shown in Figs. 3-6 and 8-12); wherein a gate of the first switching transistor is electrically connected to the first control end (see a gate of the at least one TFT is connected to clock signal end C, as shown in Figs. 3-6 and 8-12); and 
wherein each of the plurality of demultiplexers has a same number of switching transistor groups (see in Figs. 7-12 each demultiplexer has a same number of switch devices (110/111/112)), and wherein the first control ends of the at least one switching transistor groups in different ones of the plurality of demultiplexers are electrically connected in a one-to-one correspondence (see Figs. 3 and 8-12; see clock signal ends C of each switch device (110/111/112) of each demultiplexer; para[0038]).

Regarding claim 3, Yang discloses all the claim limitations as applied above (see claim 2). In addition, Yang discloses each of the at least two switching transistor groups further comprises one second switching transistor and one second control end (see each switch device (110/111/112) comprises a second TFT by being multiple TFTs, and clock signal end C, as shown in Figs. 3-6 and 8-12); wherein a gate of the second switching transistor is electrically connected to the second control end (see a gate of the second TFT is connected to clock ); and wherein second control ends of switching transistor groups in different ones of the plurality of demultiplexers are electrically connected in a one-to-one correspondence (see Figs. 3 and 8-12; see clock signal ends C of each switch device (110/111/112) of each demultiplexer; para[0038]).

Regarding claim 4, Yang discloses all the claim limitations as applied above (see claim 1). In addition, Yang discloses each of the plurality of demultiplexers comprises N switching transistor groups, and N = 2, 3, 4 or 6 (see e.g. in Figs. 7-12 each demultiplexer comprises two switch devices (110/111/112)).

Regarding claim 5, Yang discloses all the claim limitations as applied above (see claim 1). In addition, Yang discloses the at least two switching transistors in each of the at least two switching transistor groups have a same type, and each of the at least two switching transistors is either an N-channel metal oxide semiconductor (NMOS) transistor or a P-channel metal oxide semiconductor (PMOS) transistor (para[0029]-para[0030]; see Figs. 2-3).

Regarding claim 6, Yang disclose an array substrate, comprising a substrate and a demultiplexer circuit disposed on the substrate, wherein the substrate comprises a display region and a non-display region adjacent to the display region, wherein the demultiplexer circuit is located in the non-display region (see Figs. 1-13; see array substrate comprising a display area, a bezel area and a multiplex );
wherein the demultiplexer circuit comprises a plurality of demultiplexers, wherein each of the plurality of demultiplexers comprises at least two switching transistor groups (para[0026]; para[0029]-para[0030]; see demux 1, demux 2 and demux 3, comprising switch devices  110, 111 and 112 (claimed switching transistor groups) in Figs. 4-12; “the multiplexer in the multiplex circuit may further include three or more switching tubes, configured to control more-channel gating”), wherein each of the at least two switching transistor groups comprises at least two switching transistors (para[0026]; para[0029]-para[0030]; para[0056]; see Figs. 3-6 and 8-12; “each of the switch devices includes at least one thin film transistor” (TFT), which include two or more transistors; “this embodiment of the present disclosure may use a connection manner of connecting a plurality of thin film transistors in parallel, to form the switch device”; “A parallel structure of a plurality of thin film transistors is shown in FIG. 3”);
wherein sources of the at least two switching transistors in a same switching transistor group are electrically connected to each other to form a common source (see the sources S in each of the switch devices (110/111/112) connected to form a common source S as shown in Figs. 3-6 and 8-12), and drains see the drains D in each of the switch devices (110/111/112) connected to form a common drain D as shown in Figs. 3-6 and 8-12); and
wherein each of the at least two switching transistor groups comprises one input end, one output end and at least two control ends (see each of the switch devices (110/111/112) comprising one input end I (connected to a connection line 12), one output end O (connected to a data signal line 13), and gates of the plurality of TFTs and clock signal end C (claimed control ends), based on the broadest reasonable interpretation of the claimed limitations, as shown in Figs. 2-6 and 8-12; para[0029]-para[0030]); wherein input ends of the at least two switching transistor groups in a same demultiplexer are electrically connected to each other (see input ends of switch devices (110/111/112) in a same demultiplexer are electrically connected to each other, as shown in Figs. 4-12);
wherein in the same switching transistor group, the common source is electrically connected to the input end (see the common source S in each of the switch devices (110/111/112) is connected to input end I (connected to a connection line 12), as shown in Figs. 3-6 and 8-12), the common drain is electrically connected to the output end (see the common drain D in each of the switch devices (110/111/112) is connected to output end O ); and
wherein the at least two control ends are electrically connected to gates of the at least two switching transistors in a one-to-one correspondence (see gates of the plurality of TFTs (claimed control ends) connected to each of the TFTs, as shown in Figs. 3-6 and 8-12, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 7, Yang discloses all the claim limitations as applied above (see claim 6). In addition, Yang discloses a first conductive layer, a semiconductor layer, and a second conductive layer, all of which are disposed on the substrate (para[0030]-para[0031]; “In a production process, the active layer, the gate, the source and the drain of a thin film transistor, and a connected signal cable are generally disposed on different layers”; “A top gate thin film transistor is used as an example”; “First, an active layer needs to be disposed on a substrate; a gate pattern is disposed after a gate insulation layer is formed on the active layer; a source pattern and a drain pattern are formed after an inter-layer insulation layer is formed on the gate pattern, and the source and the drain are connected with the active layer through via holes”),
wherein in the demultiplexer circuit, a gate of each of the at least two switching transistors is disposed in the first conductive layer (para[0030]-para[0031]; “In a “First, an active layer needs to be disposed on a substrate; a gate pattern is disposed after a gate insulation layer is formed on the active layer”, the gate pattern being the claimed first conductive layer in which gates of the TFTs are of disposed), a source and a drain of said switching transistor are disposed in the second conductive layer, and wherein the first conductive layer and the second conductive layer are different layers (para[0030]-para[0031]; the claimed second conductive layer comprising “a source pattern and a drain pattern are formed after an inter-layer insulation layer is formed on the gate pattern”);
wherein an active region of said switching transistor is disposed in the semiconductor layer (para[0030]-para[0031]; “First, an active layer needs to be disposed on a substrate” and comprises a semiconductor layer (p-Si)); each of perpendicular projections of the source, the drain and the gate on the substrate overlaps a perpendicular projection of the active region on the substrate, and the source and the drain are electrically connected to the active region through a via (para[0030]-para[0031]; see Fig. 3; “As shown in FIG. 3, in a thin film transistor TFT shown in a dotted block, an area covered by the orthographic projection, on an active layer p-Si, of the gate G of the thin film transistor TFT is the channel area of the thin ).

Regarding claim 8, Yang discloses all the claim limitations as applied above (see claim 7). In addition, Yang discloses active regions of the at least two switching transistors in the same switching transistor group are arranged along a first direction, and each of the source, the drain and the gate of each switching transistor extends along the first direction (para[0030]-par[0031]; see in Figs. 3-6 and 8-12 active layer p-Si, each source S, each drain D and each gate G of TFTs in a same switch device extending in a first direction); and
wherein the sources of the at least two switching transistors extend along the first direction and are connected to each other to form the common source (see in Figs. 3-6 and 8-12 the sources S of the multiple TFTs extend in the first direction and are connected to each other form a common source S), and the drains of the at least two switching transistors extend along the first direction and are connected to each other to form the common drain (see in Figs. 3-6 and 8-).

Regarding claim 9, Yang discloses a display panel, comprising an array substrate, a plurality of data lines, and a plurality of subpixel units arranged in an array (see display panel in Figs. 1 and 7; para[0025]-para[0026]; para[0031]-para[0032]), 
wherein the array substrate comprises a substrate and a demultiplexer circuit disposed on the substrate, wherein the substrate comprises a display region and a non-display region adjacent to the display region, wherein the demultiplexer circuit is located in the non-display region (see Figs. 1-13; see array substrate comprising a multiplex circuit 11 (claimed demultiplexer circuit) over a substrate, which comprises a display area and a bezel area, as shown in Figs. 1 and 7, and “the multiplex circuit definitely occupies a space of a lower bezel of the display panel”; para[0025]-para[0026]; para[0031]-para[0032]), and wherein the demultiplexer circuit comprises a plurality of demultiplexers (para[0026]; para[0029]-para[0030]; see demux 1, demux 2 and demux 3 in Figs. 4-12;);
wherein each of the plurality of demultiplexers comprises at least two switching transistor groups (para[0026]; para[0029]-para[0030]; see demux 1, demux 2 and demux 3, comprising switch devices  110, 111 and 112 (claimed switching transistor groups) in Figs. 4-12; “the multiplexer in ), wherein each of the at least two switching transistor groups comprises at least two switching transistors (para[0026]; para[0029]-para[0030]; para[0056]; see Figs. 3-6 and 8-12; “each of the switch devices includes at least one thin film transistor” (TFT), which include two or more transistors; “this embodiment of the present disclosure may use a connection manner of connecting a plurality of thin film transistors in parallel, to form the switch device”; “A parallel structure of a plurality of thin film transistors is shown in FIG. 3”); wherein sources of the at least two switching transistors in a same switching transistor group are electrically connected to each other to form a common source (see the sources S in each of the switch devices (110/111/112) connected to form a common source S as shown in Figs. 3-6 and 8-12), and drains of the at least two switching transistors in the same switching transistor group are electrically connected to each other to form a common drain (see the drains D in each of the switch devices (110/111/112) connected to form a common drain D as shown in Figs. 3-6 and 8-12); 
wherein each of the at least two switching transistor groups comprises one input end, one output end and at least two control ends (see each of the switch devices (110/111/112) comprising one input end I (connected to a connection line 12), one output end O (connected to a data signal line 13), and gates of the plurality of TFTs and clock signal end ), wherein input ends of the at least two switching transistor groups in a same demultiplexer are electrically connected to each other (see input ends of switch devices (110/111/112) in a same demultiplexer are electrically connected to each other, as shown in Figs. 4-12); 
wherein in a same switching transistor group, the common source is electrically connected to the input end (see the common source S in each of the switch devices (110/111/112) is connected to input end I (connected to a connection line 12), as shown in Figs. 3-6 and 8-12), the common drain is electrically connected to the output end (see the common drain D in each of the switch devices (110/111/112) is connected to output end O (connected to a data signal line 13), as shown in Figs. 3-6 and 8-12), and the at least two control ends are electrically connected to gates of the at least two switching transistors in a one- to-one correspondence (see gates of the plurality of TFTs (claimed control ends) connected to each of the TFTs, as shown in Figs. 3-6 and 8-12, based on the broadest reasonable interpretation of the claimed limitations); and 
wherein in the demultiplexer circuit on the array substrate, each switching transistor group in each demultiplexer is connected to a respective one of the plurality of data lines, and wherein each of the plurality of data lines is connected to a plurality of subpixel units in a same column (see Figs. 1-12; see each of the switch ).

Regarding claim 15, Yang discloses all the claim limitations as applied above (see claim 9). In addition, Yang discloses a display device, comprising the display panel of claim 9 (see Fig. 13; par[a0010]; para[0055]).

Allowable Subject Matter

Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 10, Yang discloses a method of driving the display panel of claim 9 (para[0029]; para[0042]), comprising: for a same demultiplexer of the plurality of demultiplexers, providing, in a first stage, a data voltage signal having a first polarity to the input ends of the at least two switching transistor groups in the demultiplexer, and providing a control-on signal to all control ends of one switching transistor group in the para[0029]; “A circuit principle of the multiplex circuit is shown in FIG. 2”; “FIG. 2 may be a structure of a multiplexer in the multiplex circuit”; “The multiplexer includes two switching tubes”; “The control electrodes of the two switching tubes are each connected to one clock control end, and the first electrodes of the two switching tubes are connected to the input ends I”; e.g. “When the first clock control end C1 controls a corresponding switching tube to be turned on,… signals of the input ends I may be transmitted to the output ends O1”) 
However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… for a same demultiplexer of the plurality of demultiplexers, providing, in a first stage, a data voltage signal having a first polarity to the input ends of the at least two switching transistor groups in the demultiplexer, and providing a control-on signal to all control ends of the at least two switching transistor groups in the demultiplexer; for the same demultiplexer, providing, in a second stage, a data voltage signal having a second polarity to the input ends of the at least two switching transistor groups in the demultiplexer; and providing a control-off signal to at least one control end of the at least two switching transistor groups in the demultiplexer, and providing the control-on signal to the other control ends of the at least two switching transistor groups in the demultiplexer; wherein the first polarity is opposite to the second polarity; and wherein a voltage difference between the data voltage signal having the first polarity and the control-on signal is less than a voltage difference between the data voltage signal having the second polarity and the control-on signal”, as claimed in claim 10.

Regarding claims 11-14, these claims would be allowable based on their dependency con claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623